UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
INNOVATION VENTURES LLC, et al.,

          Plaintiffs,
                                          ORDER
     -against-
                                          13-CV-6397(KAM)(ST)
PITTSBURG WHOLESALE GROCERS INC.,
et al.,

          Defendants.

---------------------------------X
MATSUMOTO, United States District Judge

          Pursuant to Federal Rule of Civil Procedure 24 (“Rule

24”), non-party U.S. Wholesale Outlet & Distribution, Inc.,

(“U.S. Wholesale” or “putative-intervenor”), seeks to intervene

in this action which has been closed since April 24, 2017.      (See

ECF No. 611, Not. Voluntary Dismissal; ECF No. 612, Order

granting Motion for Entry of Judgment under Rule 54(b); ECF No.

630, Ltr. Mot.; ECF No. 621, Pls.’ Opp.; ECF No. 622, Reply.)

For the reasons discussed below, the putative-intervenor’s

motion is DENIED.

          U.S. Wholesale moves to intervene so that it may,

first, modify the protective order in this now-closed case.

(Ltr. Mot. 1.)   It seeks access to deposition transcripts of two

witnesses in this action, Matthew Dolmage and Kevin Riffle.

Second, if the protective order is modified, U.S. Wholesale

seeks this court’s permission to request leave of the United
States District Court for the Central District of California to

use both transcripts in a case pending before that court.    (Id.)

Plaintiffs oppose, and on June 6, 2019, filed a letter

representing to the court that discovery in the California

litigation closed as of March 2019, and that in January 2019,

U.S. Wholesale deposed Dolmage in the California litigation.

(ECF No. 627, Pls.’ Supp. Ltr.)   U.S. Wholesale clarified on

June 19, 2019, that it no longer sought the deposition

transcript of Riffle.   (ECF No. 628, USW Supp. Ltr. 1.)

           The court assumes familiarity with the lengthy history

of this case that involved numerous defendants and spanned

several districts.   Much of the history is not pertinent to the

court’s decision herein.   U.S. Wholesale seeks to have this

court modify the protective order, and it devotes much of its

submission to the question of whether Ninth Circuit law applies

to such modification.   (Ltr. Mot. 2.)   Whether or not that is

the case, this court must first decide U.S. Wholesale’s motion

to intervene under Federal Rule of Civil Procedure 24, and

applies the precedent of its governing circuit, the Second

Circuit.   The putative-intervenors’ citation to and arguments

relying on Ninth Circuit law regarding protective order

modification and contractual interpretation are thus

inapplicable to this first step of the inquiry regarding

intervention.

                                  2
          U.S. Wholesale does not indicate whether it seeks

intervention as of right under Rule 24(a), or permissive

intervention under Rule 24(b).    Even on reply, putative-

intervenor does not argue that its motion is proper under Rule

24, which plaintiffs argue it is not.    (Pls.’ Opp. 8-10.)

Instead, U.S. Wholesale argues only that the protective order

should be modified.    The court must nevertheless be satisfied

that intervention is proper.

          First, Rule 24 permits an intervention as of right

when a putative intervenor is given an unconditional right to

intervene by federal statute; or a permissive intervention when

given a conditional right by a federal statute.    Fed. R. Civ. P.

24(a)(1); (b)(1)(A).    U.S. Wholesale invokes no federal statute

in its letter motion.    Second, Rule 24(a) permits an

intervention as of right by anyone who “claims an interest

relating to the property or transaction that is the subject of

the action and . . . that disposing of the action may as a

practical matter impair or impede the movant’s ability to

protect its interest.”    Fed. R. Civ. P. 24(a)(2).   By contrast,

a permissive intervention requires only a showing that the

movant “has a claim or defense that shares with the main action

a common question of law or fact.”    Fed. R. Civ. P. 24(b)(1)(B).

In addition to such a showing, Rule 24 requires the motion to

“state the grounds for intervention and be accompanied by a

                                  3
pleading that sets out the claim or defense for which

intervention is sought.”    Fed. R. Civ. P. 24(c).   Courts have

found, however, that “a failure to attach . . . a proposed

pleading” as required by Rule 24(c) “is not fatal to the motion

to intervene and may be waived by a failure to object.”

N. Shore-Long Island Jewish Health Sys., Inc. v. MultiPlan,

Inc., No. 12-CV-1633, 2015 WL 777248, *18 (E.D.N.Y. Feb. 13,

2015) (citing In re Parr, 17 B.R. 801, 804 n.3 (Bankr. E.D.N.Y.

1982), adopted by, No. 12-CV-1633, 2015 WL 1345814 (E.D.N.Y.

Mar. 25, 2015).    U.S. Wholesale does not attach a pleading to

its letter motion to intervene and states only that it seeks

intervention to have this court modify the protective order.

(Ltr. Mot. 2-3.)    Plaintiffs did not object to this omission.

          To intervene as of right pursuant to Rule 24(a)(2), a

movant must show that: (1) the application is timely; (2) the

applicant claims an interest relating to the subject matter of

the action; (3) the protection of the interest may as a

practical matter be impaired by the disposition of the action;

and (4) the interest is not adequately protected by an existing

party.   N. Shore-Long Island Jewish Health Sys., 2015 WL 777248,

at *18 (citing R Best Produce, Inc. v. Shulman–Rabin Mktg.

Corp., 467 F.3d 238, 240 (2d Cir. 2006)).    As to permissive

intervention, “[i]n exercising its broad discretion under Rule

24(b), a court considers the same factors that it considers for

                                  4
intervention as of right.”   MASTR Adjustable Rate Mortg. Tr.

2006–A3 v. UBS Real Estate Secs., No. 12-CV-7332, 2013 WL

139636, at *2 (S.D.N.Y. Jan. 11, 2013); see also Peterson v.

Islamic Republic of Iran, 290 F.R.D. 54, 57 (S.D.N.Y. 2013)

(“Courts typically consider the same four factors whether a

motion for intervention is ‘of right’ under Fed. R. Civ. P.

24(a) or ‘permissive’ under Fed. R. Civ. P. 24(b).”).   “Failure

to satisfy any one of these requirements is a sufficient ground

to deny the application.   Thus[,] an untimely motion to

intervene must be denied.”   Farmland Dairies v. Comm’r of N.Y.

State Dep’t of Agric. & Mkts., 847 F.2d 1038, 1043 (2d Cir.

1988); see also NAACP v. New York, 413 U.S. 345, 366 (1973).

But see In re Pineapple Antitrust Litig., 2015 WL 5439090, at *2

(“[T]here is no implication in the caselaw or in common sense

why the passage of more than three years should disable a

journalist from seeking unsealing.”).

          U.S. Wholesale has not even attempted to establish its

right to intervention under the more onerous requirements of

Rule 24(a).   Thus, the court will evaluate its motion under

Rule 24(b), as “permissive intervention [under Rule 24(b)] is

the proper method for a nonparty to seek a modification of a

protective order.”   A.T. & T. Corp. v. Sprint Corp., 407 F.3d

560, 562 (2d Cir. 2005).   “‘A litigant's purpose in seeking

modification of an existing protective order is also relevant

                                 5
for determining whether to grant a modification.’”      Dorsett v.

County of Nassau, 289 F.R.D. 54, 65 (E.D.N.Y. 2012) (quoting In

re Ethylene Propylene Diene Monomer Antitrust Litig., 255 F.R.D.

308, 324 (D. Conn. 2009)).    Courts appear to require a lesser

showing when the press or other public interest group seeks to

intervene to modify a protective order or otherwise unseal

judicial documents.    See, e.g., United States v. Erie County,

763 F.3d 235, 238 (2d Cir. 2014) (reviewing district court’s

decision to deny access to sealed compliance reports to New York

Civil Liberties Union); In re Pineapple Antitrust Litig., 2015

WL 5439090, at *2.    “[R]equests to modify protective orders so

that the public may access discovery materials is arguably

subject to a more stringent presumption against modification

because there is no public right of access to discovery

materials.’”   Dorsett, 289 F.R.D. at 65 (quoting In re Ethylene,

255 F.R.D. at 324).

          Courts are instructed to evaluate the timeliness of

the proposed intervention “against the totality of the

circumstances before the court.”       Farmland Dairies, 847 F.2d at

1044; Dorsett, 289 F.R.D. at 72.       The Second Circuit has

emphasized a district court’s “broad discretion under Rule 24(b)

to determine whether to permit intervention on the basis that

the intervenor’s ‘claim or defense and the main action have a

question of law or fact in common.’”      St. John’s Univ. v.

                                   6
Bolton, 450 F. App’x 81, 84 (2d Cir. 2011) (quoting Fed. R. Civ.

P. 24(b)(2)).

          To determine if a motion to intervene is timely,

courts consider the following: (1) the length of time the

applicant knew or should have known of his interest before

making the motion; (2) prejudice to the existing parties

resulting from the applicant's delay; (3) prejudice to the

applicant if the motion is denied; and (4) the presence of

unusual circumstances militating for or against a finding of

timeliness.   In re Akron Beacon J. v. Metro. Life. Ins. Co., No.

94-CV-1402, 1995 WL 234710, at *6 (S.D.N.Y. Apr. 20, 1995).

“Post-judgment intervention, [however,] is generally disfavored

because it fosters delay and prejudice to existing parties.”

Dorsett, 289 F.R.D. at 72 (citing Farmland Dairies, 847 F.2d at

1044).

          Nowhere in its letter motion to intervene or in its

reply does U.S. Wholesale argue pertinent authority for applying

Rule 24(b) to the instant case.    Plaintiffs, in opposing the

motion to intervene, argue the motion is untimely because the

putative-intervenors, through counsel, had notice of the

discovery documents they seek; that denial would not prejudice

U.S. Wholesale; and that “unusual circumstances” exist to deny

the motion.   (Opp. 8-9.)   As to these unusual circumstances,

which the court does not find dispositive, plaintiffs insinuate

                                  7
that U.S. Wholesale’s counsel filed new lawsuits based on the

information they learned in discovery in this case.   (Opp. 9-

10.)

          First, the court finds the motion is untimely.    The

relevant depositions took place in November 2013 and April 2014.

U.S. Wholesale moved in September 2018, sixteen months after

this action was closed, and more than four years after the

depositions.   Admittedly, an intervention during the pendency of

an action may be more disruptive than a post-judgment

intervention, and the delay here does not appear to prejudice

any party or add to the disruption.   Nevertheless, this

substantial delay weighs against finding the motion timely,

especially given the fact that U.S. Wholesale’s counsel

represented parties in this action and were aware of the

availability of the protected discovery materials.

          Second, denying the motion would not prejudice U.S.

Wholesale.   As plaintiffs argue, U.S. Wholesale has already

taken Dolmage’s deposition.   Though U.S. Wholesale argues it

“will not have any way to impeach Mr. Dolmage at trial,” it had

the opportunity it was entitled to in deposing Dolmage in the

California litigation.   U.S. Wholesale’s does not explain how

its interests will be impaired if it is left with the discovery

it took in the California litigation.   The court agrees with

plaintiffs that U.S. Wholesale has “largely obtained” the

                                 8
discovery it seeks in this case.       Though U.S. Wholesale

clarified it no longer seeks Riffle’s deposition, plaintiffs

represented, and U.S. Wholesale did not dispute, that U.S.

Wholesale also had the opportunity to depose Riffle in the

California litigation, noticed his deposition, but chose to

cancel the deposition shortly before it was scheduled.         (Pls.’

Supp. Ltr. 1 n.1.)

          U.S. Wholesale presents no compelling reason to

disturb this long resolved and closed action, so that it may

obtain additional discovery in a collateral matter.       The motion

to intervene is therefore DENIED.       See A.T.& T., 407 F.3d at 562

(affirming denial of motion to intervene and modify protective

order seeking discovery documents in an attempt to circumvent

closure of discovery in collateral state action).       As the court

denies the motion for failure to comply with Rule 24, it need

not reach the question of whether the protective order is

governed by Ninth Circuit Law, and declines to do so.




Dated:    September 30, 2019
          Brooklyn, New York

                                                  /s/
                                        Kiyo A. Matsumoto
                                        United States District Judge




                                   9
